         Case 1:19-cr-10197-RGS Document 54 Filed 12/07/20 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

     UNITED STATES OF AMERICA                        )
                                                     )
                          v.                         )    1:19-cr-10197-RGS
                                                     )
                                                     )
     ANTHONY SMALLWOOD                               )



               DEFENDANT’S MEMORANDUM IN AID OF SENTENCING


   I.      Introduction

   The more than 18 months Anthony Smallwood has spent in jail since his arrest on May 22,

2019 is already the longest period of incarceration in his life. His longest prior sentence was 18

months, from which he was released four years before the commission of this offense. He now

faces a mandatory minimum sentence of five years, which if imposed would be the longest

period of incarceration he has ever suffered, by far.

   At this point in his life, a five-year sentence for Anthony Smallwood will be a significant, but

proportional increase in punishment. Five years of incarceration for this now 30-year-old father

of two will satisfy the purposes of sentencing under18 U.S.C. § 3553(a), including just

punishment, deterrence, and protection of the public from further crimes of the defendant. Under

all the required sentencing factors, 60 months incarceration adheres to the parsimony principle,

that the sentence be “sufficient, but not greater than necessary.” 18 U.S.C. § 3553(a). Put another

way, a sentence of five years in federal prison and four years of supervised release can fairly be




                                                 1
         Case 1:19-cr-10197-RGS Document 54 Filed 12/07/20 Page 2 of 10




described as “minimally sufficient to achieve the broad goals of sentencing.” United States v.

Rodriguez, 527 F.3d 221, 228 (1st Cir. 2008) (emphasis added).



   II.     The advisory guidelines range is driven by Mr. Smallwood’s criminal history,
           which occurred primarily when he was a teenager.


   The defense agrees that the probation department has calculated the advisory guidelines

range correctly at 92-115 months. PSR ¶ 110. The offense level is determined by the drug weight

of four controlled buys, without any enhancements. PSR ¶¶ 31-41. The government argues the

dangers of fentanyl in its sentencing memorandum, but the Sentencing Commission has already

accounted for that danger by treating fentanyl more harshly than other substances, including

cocaine and heroin. Mr. Smallwood committed a serious crime, but without the presence of

violence, threats, or weapons. The defense submits that the seriousness of the offense conduct is

already well-considered by the guidelines.

   Mr. Smallwood is in Criminal History Category VI primarily as a result of a series of

offenses that occurred when he was 18 and 19-years-old. Six of the eight convictions which

receive criminal history points occurred in a fifteen-month period between March 7, 2009 and

May 30, 2010. PSR ¶¶ 45-50. One additional offense occurred in 2012 when he was 21, a

conviction for Resisting Arrest which resulted in a six month term of probation that was

extended once but terminated without incarceration. PSR ¶ 51.

   The six convictions that occurred when Mr. Smallwood was a teenager resulted in only two

periods of incarceration. In July 2009, four cases resulted in the imposition of concurrent six-

month sentences. PSR ¶¶ 45-48. Those four convictions score as six criminal history points even


                                                 2
         Case 1:19-cr-10197-RGS Document 54 Filed 12/07/20 Page 3 of 10




though the sentencing judge determined that the four cases together justified a single six-month

sentence, which would normally result in only two criminal history points. Id. In September

2010, two cases resulted in concurrent nine-month sentences. PSR ¶¶ 49-50. Those two cases

receive a total of four criminal history points, even though a single nine-month sentence would

normally receive only two points. As a result, Mr. Smallwood receives a total of 10 criminal

history points from cases that resulted in two relatively short periods of incarceration- one for six

months and one for nine months.

   Furthermore, these six cases occurred in 2009 and 2010, ten and nine years before the

commission of the present offense. Although the offenses are within the applicable 10-year time

period, they are old enough that they do not provide the Court with particularly recent

information about Mr. Smallwood’s current functioning and mindset. Those offenses also bear

no similarities to the present drug offense. These six convictions are the driving force behind Mr.

Smallwood’s advisory guidelines range even though they resulted in two short sentences, were

committed at least nine years before the present offense, were committed when he was a

teenager, and are of a different kind than the present offense. Mr. Smallwood’s entire criminal

history is certainly relevant at sentencing, but an accurate reading of it shows that it is overstated

within the meaning of USSG §4A1.3(b). The Court should consider the staleness, age of

commission, sentences imposed, and differences from the present offense both as grounds for a

downward departure within the meaning of the guidelines and as downward variance under 18

U.S.C. § 3553(a). Ultimately Mr. Smallwood’s criminal history shows that it is not necessary

incarcerate him for longer than the mandatory minimum of 60 months.




                                                  3
          Case 1:19-cr-10197-RGS Document 54 Filed 12/07/20 Page 4 of 10




   Mr. Smallwood’s most serious prior conviction, and the one which stands out from the others

discussed above, is a conviction for possession of a firearm and assault and battery with a

dangerous weapon from 2013. PSR ¶ 53. The conviction resulted in an 18-month sentence and

rightly scores three criminal history points. Id. The offense involved Mr. Smallwood’s girlfriend,

as did some of the older offenses discussed above. However, Mr. Smallwood was released from

that sentence on March 6, 2015, and in the four years until his arrest in this case there were no

additional charges or restraining orders involving his girlfriend. His girlfriend spoke to the

presentence report writer and acknowledged the violence in their past. PSR ¶ 88. She remains

supportive though, noting that he is a good father and that she looks forward to the day when the

two of them and their children can be together as a family again. Id.



   III.    Anthony Smallwood has shown he is capable of change, and his supportive
           family will give him the opportunity to make the change lasting.

   Although Anthony Smallwood was raised by a loving family, his behavior during his

younger years bears the imprint of his birth. His two sisters both vividly remember when a social

worker brought Anthony to their home as infant, born premature to an addicted mother. Exhibit

A, Letters of Joyce Smallwood-Dailey, Angela Smallwood. In the first days of his life, he

suffered painful withdrawal from the heroin and cocaine to which his birth mother was addicted.

Id. His condition was so serious that it required medical intervention. Exhibit A, Letter of Angela

Smallwood.

   It is hard to ignore the likelihood of a connection between his impaired development and the

behavior and educational difficulties he displayed as a child. He repeated the 8th grade, and



                                                 4
         Case 1:19-cr-10197-RGS Document 54 Filed 12/07/20 Page 5 of 10




recalls that it was because he did not do homework, but that is likely not the entire reason. PSR ¶

97. At least as early as 13 he had behavior problems in school, where he was suspended for

carrying a knife, and at home, where he was arrested after attempting to bite his sister. PSR ¶¶

43, 97. Throwing a pencil and attempting to bite a sibling are not normally grounds to arrest a

13-year-old, but at the time his mother believed he was out of control and did not know how to

help him. PSR ¶ 43. This incident ultimately led to a commitment to the Department of Youth

Services for several years, which in hindsight was also not able to help him. PSR ¶ 76. Sadly, it

was during this time that he was separated from his family as a young teenager that his father

passed away. PSR ¶ 75. Understandably, his father’s death had a particularly profound effect on

him given the circumstances.

   The volatility of Mr. Smallwood’s teen years is also intimately connected to his relationship

with his girlfriend, who is the mother of their two children. PSR ¶ 85. They have known each

other since they were 13, and have been together for 15 years. PSR ¶¶ 85-88. His girlfriend has

acknowledged the turbulence and violence of their past. Yet through it all, their relationship is

intact despite his imprisonment. PSR ¶ 88. As discussed above, his incarceration following the

2013 incident appears to have precipitated a change. For four years after his release, there were

no more difficulties in this relationship. This marked difference shows that Anthony Smallwood

is capable of change.

       That change must now become more extensive and lasting. He made a terrible decision to

commit the present offense, and he is paying a terrible price. Yet he has accepted responsibility

even beyond pleading guilty. He has shared his regrets and remorse with his family. He has

acknowledged his poor choices to his sister. Exhibit A. Exhibit A, Letter of Joyce Smallwood-


                                                 5
          Case 1:19-cr-10197-RGS Document 54 Filed 12/07/20 Page 6 of 10




Dailey. He has expressed shame at the pain his absence is causing his children. Exhibit A, Letter

of Loretta Carson. His nephew believes in his ability to learn from this offense and sentence.

Exhibit A, Letter of Brandon Dailey.

   The length of sentence Mr. Smallwood must now serve is significantly longer than anything

he has experience before. That appears to have gotten his attention, and caused sincere reflection.

He has written frankly about his shame at “selling poison to my community after knowing what

it does to people.” Exhibit B, Letter of Anthony Smallwood. This entire experience has prompted

him to consider how he got here. Exhibit A, Letter of Angela Smallwood.

   Prison alone will not get him out of the place from which he committed this offense. His

extensive, supportive, and stable family will be there to welcome him upon release. He will also

have the stricter supervision and better resources of federal probation, compared to what was

available while he was on state probation. Because there is some evidence of possible deficits

stemming from the circumstances of his birth, Mr. Smallwood recommends a special condition

of probation requiring him to undergo a mental health evaluation and treatment as directed.



   IV.      The sentencing factors of 18 U.S.C. § 3553(a) support a sentence of 60 months
            incarceration and four years of supervised release.


         The sentencing factors of § 3553(a) begin with the nature and circumstances of the

offense. 18 U.S.C. § 3553(a)(1). Mr. Smallwood has accepted responsibility for his offense and

acknowledges its severity. The presentence report fairly describes the offense conduct. PSR ¶¶ 7-

25. The defense submits that there are no aggravating or mitigating factors within the nature and

circumstances of the offense that call for a sentence outside of the advisory guidelines range.


                                                 6
         Case 1:19-cr-10197-RGS Document 54 Filed 12/07/20 Page 7 of 10




       The second prong of § 3553(a)(1), the history and characteristics of the defendant, have

been addressed above. Mr. Smallwood’s involvement with the courts began at 13 and led to the

separation from his family as a teenager, including at the time of his father’s passing. The

frequency of his offenses were concentrated during his youth and have decreased as he has aged.

       The defense believes that 60 months incarceration for this defendant in this case fairly

addresses the various factors that inform the “need for the sentence imposed” under § 3553(a)(2).

A sentence that is more than triple any prior sentence imposed on Anthony Smallwood reflects

the seriousness of the offense, promotes respect for the law, and provides both just punishment

and adequate deterrence. 18 U.S.C. § 3553(a)(2). The qualitative difference between

incarceration in a county house of corrections and a federal prison also accomplishes these goals.

Upon Mr. Smallwood’s designation, he will be transferred to a facility far from his family. His

experience will be significantly more difficult in federal prison than in a county house of

corrections. These differences constitute just punishment and provide adequate deterrence.

Fortunately, the “needed vocational [and] educational training” are much more available in the

Bureau of Prisons than in underfunded county houses of correction, accomplishing another goal

of § 3553(a)(2).

       Whatever sentence Anthony Smallwood receives, he has a long way to go before his

release. His history in the 18-months since his arrest suggests he will make good use of his time,

as he has received no disciplinary reports. PSR ¶ 4. When he is released, he has good prospects

for success. For four years prior to this arrest he worked regularly, which clearly contributed to

his lack of criminal involvement during that time. PSR ¶ 100. He has a large, supportive family




                                                 7
         Case 1:19-cr-10197-RGS Document 54 Filed 12/07/20 Page 8 of 10




who have pledged to assist him in his transition. Exhibit A. He will be motivated by the pain of

this extended separation from his children. Exhibits A, B.



   V.      The guidelines do not account for the increased punishment of incarceration
           during a pandemic, and so the Court should account for it through a downward
           variance.

   For the last nine months, Mr. Smallwood has served a form of incarceration that has been

qualitatively more severe than designed. Imprisonment in normal circumstances allows inmates

to move about within the facility for recreation and programming. Normal circumstances allow

for regular visits, both with family and with attorneys. None of that has been possible during the

pandemic because the paramount concern behind the walls of a prison has been to maintain as

much separation between inmates as possible to slow the spread of the virus. Within the Bureau

of Prisons, the pandemic has meant suspending nearly all inmate transfers and restricting inmates

to their units or cells for the great majority of each and every day for many months.

   The restrictions that penal facilities have put in place to try to slow the spread of the virus

make sense. But they also significantly tip the quality of incarceration away from rehabilitation

further towards punishment. Mr. Smallwood and all other inmates have been deprived of

recreation and rehabilitation opportunities. They have generally been confined to their units, and

at times to their cell, for extended periods of time.

   These harsher conditions, which still await him for the foreseeable future given the rise in

COVID-19 cases nationwide, are a valid consideration in deciding whether to impose a shorter

sentence. See United States v. Spano, 476 F.3d 476, 479 (7th Cir. 2007). The conditions of

confinement have made his sentence “undoubtedly . . . harsher than the one originally


                                                  8
         Case 1:19-cr-10197-RGS Document 54 Filed 12/07/20 Page 9 of 10




contemplated...” United States v. Olawoye, __ F.Supp.3d ___ , 2020 WL 4559816, *5 (D. Ore.

Aug. 7, 2020). In a recent compassionate release case, Judge Gorton accepted this principle by

holding that a two-week confinement in quarantine in a higher security facility is equivalent to

two months in a camp. See United States v. MacFarlane, 438 F.Supp.3d 125, 127 (D.Mass.

2020). Because the guidelines do not account for this increased punishment, the Court should

account for it through a downward variance.




   VI.     Conclusion


   Anthony Smallwood accepted responsibility and pled guilty knowing full well that he would

be serving the longest sentence of his life by far. The severity of the consequences he now faces

have prompted a sincere examination of the poor choices of his past. The unprecedented

circumstances of a global pandemic have made that examination even more painful. Given all

these factors, the circumstances of his prior offending, and the readiness of his family to help

him make meaningful, lasting change, this Court need not sentence him beyond the five years

incarceration and four years supervised release required by the statute. For this particular

defendant in this particular case, such a sentence is “sufficient, but not greater than necessary.”

18 U.S.C. § 3553(a).




                                                  9
       Case 1:19-cr-10197-RGS Document 54 Filed 12/07/20 Page 10 of 10




                                            Respectfully submitted,
                                            ANTHONY SMALLWOOD
                                            by his attorney

                                            /s/ Joshua Hanye
                                            Joshua Hanye, BBO#661686
                                            FEDERAL PUBLIC DEFENDER OFFICE
                                            51 Sleeper Street, 5th Floor
                                            Boston, MA 02210
                                            617-223-8061




                                     Certificate of Service

      I, Joshua Hanye, hereby certify that this document was this day filed through the ECF
      system and will be sent electronically to the registered participants as identified on the
      Notice of Electronic Filing (“NEF”) and paper copies will be sent to those indicated as
      non-registered participants.


Date: December 7, 2020                                        /s/ Joshua Hanye
                                                              Joshua Hanye




                                               10
